SMITH, Justice, for the Court.
ON MOTION TO STRIKE TRANSCRIPT OF STENOGRAPHIC NOTES
The State has moved to strike the transcript of the stenographic notes upon the ground that notice to the reporter to transcribe was not given within the time limited. Unquestionably, notice to the reporter was not given and the motion to strike was filed within the ten day period prescribed by Supreme Court Rule 16(d).
However, this case involves the conviction of appellant of murder, the notes have already been transcribed and the record is now on file in the office of the Clerk of this Court. We think the circumstances are such that the Court should consider the whole record, including the transcript, notwithstanding the failure to give timely notice. Supreme Court Rule 33.
The motion to strike will, therefore, be overruled.
GILLESPIE, C. J., PATTERSON and IN-ZER, P. JJ., and ROBERTSON, BROOM and LEE, JJ., concur.
SUGG and WALKER, JJ., dissent.